Case 3:19-cv-01165-JM-AGS Document 1 Filed 06/20/19 PageID.1 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Phyl Grace, Esq., SBN 171771
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Mail: PO Box 262490
       San Diego, CA 92196-2490
 4     Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
 5     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 6
 7
       Attorneys for Plaintiff

 8
 9                       UNITED STATES DISTRICT COURT
10                     SOUTHERN DISTRICT OF CALIFORNIA
11
       Chris Langer,                            Case No.   '19CV1165 JM AGS
12
                 Plaintiff,
13                                              Complaint For Damages And
          v.                                    Injunctive Relief For Violations
14                                              Of: American’s With Disabilities
       Jerry W. Zagami, in individual and       Act; Unruh Civil Rights Act
15     representative capacity as trustee of
       the Trust B Zagami Family Trust
16     Dated August 2, 1979;
       Ronald C. Zagami, in individual
17     and representative capacity as trustee
       of the Trust B Zagami Family Trust
18     Dated August 2, 1979;
       Zagami, Inc., a California
19     Corporation; and Does 1-10,
20               Defendants.
21
22         Plaintiff Chris Langer complains of Jerry W. Zagami, in individual and
23   representative capacity as trustee of the Trust B Zagami Family Trust Dated
24   August 2, 1979; Ronald C. Zagami, in individual and representative capacity
25   as trustee of the Trust B Zagami Family Trust Dated August 2, 1979; Zagami,
26   Inc., a California Corporation; and Does 1-10 (“Defendants”), and alleges as
27   follows:
28


                                           1

     Complaint
Case 3:19-cv-01165-JM-AGS Document 1 Filed 06/20/19 PageID.2 Page 2 of 7




 1     PARTIES:
 2     1. Plaintiff is a California resident with physical disabilities. He is a
 3   paraplegic who cannot walk and who uses a wheelchair for mobility. He has
 4   a specially equipped van with a ramp that deploys out of the passenger side of
 5   his van and he has a Disabled Person Parking Placard issued to him by the
 6   State of California.
 7     2. Defendants Jerry W. Zagami and Ronald C. Zagami, in individual and
 8   representative capacity as trustee of the Trust B Zagami Family Trust Dated
 9   August 2, 1979, owned the real property located at or about 4726 Convoy
10   Street, San Diego, California, in June 2019.
11     3. Defendants Jerry W. Zagami and Ronald C. Zagami, in individual and
12   representative capacity as trustee of the Trust B Zagami Family Trust Dated
13   August 2, 1979, own the real property located at or about 4726 Convoy Street,
14   San Diego, California, currently.
15     4. Defendant Zagami, Inc. owned Clairemont Equipment Rentals located
16   at or about 4726 Convoy Street, San Diego, California, in June 2019.
17     5. Defendant Zagami, Inc. owns Clairemont Equipment Rentals located at
18   or about 4726 Convoy Street, San Diego, California, currently.
19     6. Plaintiff does not know the true names of Defendants, their business
20   capacities, their ownership connection to the property and business, or their
21   relative responsibilities in causing the access violations herein complained of,
22   and alleges a joint venture and common enterprise by all such Defendants.
23   Plaintiff is informed and believes that each of the Defendants herein, including
24   Does 1 through 10, inclusive, is responsible in some capacity for the events
25   herein alleged, or is a necessary party for obtaining appropriate relief. Plaintiff
26   will seek leave to amend when the true names, capacities, connections, and
27   responsibilities of the Defendants and Does 1 through 10, inclusive, are
28   ascertained.


                                             2

     Complaint
Case 3:19-cv-01165-JM-AGS Document 1 Filed 06/20/19 PageID.3 Page 3 of 7




 1     JURISDICTION & VENUE:
 2     7. The Court has subject matter jurisdiction over the action pursuant to 28
 3   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 4   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 5     8. Pursuant to supplemental jurisdiction, an attendant and related cause of
 6   action, arising from the same nucleus of operative facts and arising out of the
 7   same transactions, is also brought under California’s Unruh Civil Rights Act,
 8   which act expressly incorporates the Americans with Disabilities Act.
 9     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
10   founded on the fact that the real property which is the subject of this action is
11   located in this district and that Plaintiff's cause of action arose in this district.
12
13     FACTUAL ALLEGATIONS:
14     10. Plaintiff went to Clairemont Equipment Rentals in June 2019 with the
15   intention to avail himself of its services and to assess the business for
16   compliance with the disability access laws.
17     11. Clairemont Equipment Rentals is a facility open to the public, a place
18   of public accommodation, and a business establishment.
19     12. Parking spaces are one of the facilities, privileges, and advantages
20   offered by Defendants to patrons of Clairemont Equipment Rentals.
21     13. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
22   to provide accessible parking.
23     14. Currently, the defendants fail to provide accessible parking.
24     15. Plaintiff personally encountered this barrier.
25     16. By failing to provide accessible parking, the defendants denied the
26   plaintiff full and equal access.
27     17. The failure to provide accessible parking created difficulty and
28   discomfort for the Plaintiff.


                                              3

     Complaint
Case 3:19-cv-01165-JM-AGS Document 1 Filed 06/20/19 PageID.4 Page 4 of 7




 1     18. The defendants have failed to maintain in working and useable
 2   conditions those features required to provide ready access to persons with
 3   disabilities.
 4     19. The barriers identified above are easily removed without much
 5   difficulty or expense. They are the types of barriers identified by the
 6   Department of Justice as presumably readily achievable to remove and, in
 7   fact, these barriers are readily achievable to remove. Moreover, there are
 8   numerous alternative accommodations that could be made to provide a greater
 9   level of access if complete removal were not achievable.
10     20. Plaintiff will return to Clairemont Equipment Rentals to avail himself
11   of its services and to determine compliance with the disability access laws
12   once it is represented to him that Clairemont Equipment Rentals and its
13   facilities are accessible. Plaintiff is currently deterred from doing so because
14   of his knowledge of the existing barriers and his uncertainty about the
15   existence of yet other barriers on the site. If the barriers are not removed, the
16   plaintiff will face unlawful and discriminatory barriers again.
17     21. Given the obvious and blatant nature of the barriers and violations
18   alleged herein, the plaintiff alleges, on information and belief, that there are
19   other violations and barriers on the site that relate to his disability. Plaintiff
20   will amend the complaint, to provide proper notice regarding the scope of this
21   lawsuit, once he conducts a site inspection. However, please be on notice that
22   the plaintiff seeks to have all barriers related to his disability remedied. See
23   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
24   encounters one barrier at a site, he can sue to have all barriers that relate to his
25   disability removed regardless of whether he personally encountered them).
26
27
28


                                              4

     Complaint
Case 3:19-cv-01165-JM-AGS Document 1 Filed 06/20/19 PageID.5 Page 5 of 7




 1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 2   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 3   Defendants.) (42 U.S.C. section 12101, et seq.)
 4     22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint.
 7     23. Under the ADA, it is an act of discrimination to fail to ensure that the
 8   privileges, advantages, accommodations, facilities, goods and services of any
 9   place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,   facilities,   privileges,     advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to
25                the maximum extent feasible, the path of travel to the altered area
26                and the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                            5

     Complaint
Case 3:19-cv-01165-JM-AGS Document 1 Filed 06/20/19 PageID.6 Page 6 of 7




 1     24. When a business provides parking for its customers, it must provide
 2   accessible parking.
 3     25. Here, the lack of accessible parking is a violation of the law.
 4     26. The Safe Harbor provisions of the 2010 Standards are not applicable
 5   here because the conditions challenged in this lawsuit do not comply with the
 6   1991 Standards.
 7     27. A public accommodation must maintain in operable working condition
 8   those features of its facilities and equipment that are required to be readily
 9   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
10     28. Here, the failure to ensure that the accessible facilities were available
11   and ready to be used by the plaintiff is a violation of the law.
12
13   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH
14   CIVIL RIGHTS ACT (On behalf of Plaintiff and against all Defendants.)
15   (Cal. Civ. Code § 51-53.)
16     29. Plaintiff repleads and incorporates by reference, as if fully set forth
17   again herein, the allegations contained in all prior paragraphs of this
18   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
19   that persons with disabilities are entitled to full and equal accommodations,
20   advantages, facilities, privileges, or services in all business establishment of
21   every kind whatsoever within the jurisdiction of the State of California. Cal.
22   Civ. Code §51(b).
23     30. The Unruh Act provides that a violation of the ADA is a violation of
24   the Unruh Act. Cal. Civ. Code, § 51(f).
25     31. Defendants’ acts and omissions, as herein alleged, have violated the
26   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of,
27   Plaintiff’s rights to full and equal use of the accommodations, advantages,
28   facilities, privileges, or services offered.


                                              6

     Complaint
Case 3:19-cv-01165-JM-AGS Document 1 Filed 06/20/19 PageID.7 Page 7 of 7




 1     32. Because the violation of the Unruh Civil Rights Act resulted in
 2   difficulty, discomfort or embarrassment for the plaintiff, the defendants are
 3   also each responsible for statutory damages, i.e., a civil penalty. (Civ. Code §
 4   55.56(a)-(c).)
 5
 6         PRAYER:
 7         Wherefore, Plaintiff prays that this Court award damages and provide
 8   relief as follows:
 9       1. For injunctive relief, compelling Defendants to comply with the
10   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
11   plaintiff is not invoking section 55 of the California Civil Code and is not
12   seeking injunctive relief under the Disabled Persons Act at all.
13       2. Damages under the Unruh Civil Rights Act, which provides for actual
14   damages and a statutory minimum of $4,000 for each offense.
15       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
16   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
17
     Dated: June 18, 2019             CENTER FOR DISABILITY ACCESS
18
19
20                                    By:
21                                    ____________________________________
22                                           Russell Handy, Esq.
                                             Attorney for plaintiff
23
24
25
26
27
28


                                            7

     Complaint
